Citation Nr: 9915476	
Decision Date: 06/03/99    Archive Date: 06/15/99

DOCKET NO.  96-11 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado


THE ISSUES

1. Entitlement to service connection for restrictive airway 
disease.

2. Entitlement to service connection for hearing loss, right 
ear.  

3. Entitlement to an increased rating for degenerative 
arthritis of the right shoulder with residuals of a 
rotator cuff tear and degenerative arthritis of the left 
shoulder, with residuals of a biceps tendon rupture, rated 
together with degenerative joint disease of the left knee 
as 10 percent disabling.  


REPRESENTATION

Veteran represented by:	Colorado Department of Social 
Services


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

James J. Dunphy, Counsel



INTRODUCTION

The veteran retired from service in February 1994, having 
completed over 20 years of active duty.  

The issues of entitlement to service connection for 
restrictive airway disease and entitlement to an increased 
rating for degenerative arthritis of the right shoulder with 
residuals of a rotator cuff teat and degenerative arthritis 
of the left shoulder with residuals of a biceps tendon 
rupture, will be the subject of the section entitled REMAND 
below.  


FINDING OF FACT

The veteran does not have a hearing loss in the right ear for 
VA purposes.  


CONCLUSION OF LAW

The veteran has not presented a well grounded claim for 
entitlement to service connection for right ear hearing loss.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 38 C.F.R. 
§§ 3.303, 3.385 (1998).  





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran underwent a Persian Gulf War registry examination 
at a VA facility in December 1994.  On examination, hearing 
was deemed to be normal.  He underwent audiometric testing, 
and the pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT

5
15
15
30

Speech recognition ability was 100 percent correct in the 
right ear.  The assessment was hearing within normal limits 
in the right ear. 

The veteran provided testimony at a formal hearing in October 
1995.  He stated that he needed to turn up the radio and 
television so that he could hear, and reported that he had 
been exposed to loud noise in service.  However, he was 
issued safety ear protection.  (Transcript, hereinafter T-
3,4). 

Subsequent to the hearing, the veteran underwent an 
additional compensation examination in January 1996, during 
which he was provided with audiometric testing.  Pure tone 
thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT

5
20
20
30

Speech recognition ability was 100 percent correct in the 
right ear.  The assessment included hearing within normal 
limits in the right ear.  


Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§  1110, 1131 (West 1991).  If a condition noted 
during service is not shown to be chronic, then generally a 
showing of continuity of symptoms after service is required 
for service connection.  38 C.F.R § 3.303(b) (1998).

However, the threshold question that must be resolved is 
whether the veteran's claim of entitlement to service 
connection is well grounded; that is, whether it is 
plausible, meritorious on its own, or otherwise capable of 
substantiation.  See Chelte v. Brown, 10 Vet. App. 268, 270 
(1997) (citing 38 U.S.C.A. § 5107(a) and Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990)).  If the claim is not well-
grounded, the appeal fails and there is no further duty to 
assist in developing the facts pertinent to the claim.  See 
Anderson v. Brown, 9 Vet. App. 542, 546 (1996); see also Epps 
v. Gober, 126 F.3d 1464, 1468-69 (Fed. Cir. 1997).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); evidence of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence); and 
evidence of a nexus between the inservice disease or injury 
and the current disability (medical evidence).  See Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).

Where the determinant issue involves a question of a medical 
diagnosis or causation, competent medical evidence is 
necessary to establish a well grounded claim.  See Epps, 
supra (citing Caluza, supra, and Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993)).  Lay assertion of medical causation or a 
medical diagnosis cannot constitute evidence to render a 
claim well grounded.  Grottveit, supra; Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

The threshold requirement for a well grounded claim, 
therefore, is medical evidence of a current disability.  For 
the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent. 38 C.F.R. § 3.385 (1998). 

The veteran was furnished with audiometric testing in 
December 1994 and January 1996.  On both occasions, no 
threshold was over 40 decibels; there were not three 
thresholds over 26 decibels; and on each occasion, speech 
recognition scores were 100 percent.  Accordingly, while the 
veteran's hearing in his right ear may not be perfect, it 
does not constitute a disability as defined by VA regulation.  

As the veteran has failed to meet the threshold requirement 
of medical evidence of a current disability for VA purposes, 
his claim for service connection for right ear hearing loss 
is not plausible and must be denied.  

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to complete the claim for 
service connection for the claimed disabilities.  See 
McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997) (citing 
Robinette v. Brown, 8 Vet. App. 69, 77-80 (1995)). 


ORDER

Service connection for right ear hearing loss is denied. 


REMAND

Additional issues have been developed for appellate review.  
Initially, the Board considered the veteran's claim for 
entitlement to service connection for restrictive airway 
disease.  

A review of the findings on examination and treatment show 
that the veteran carries a diagnosis of restrictive airway 
disease.  In particular, the Board notes the findings on 
examination in January 1996, where the diagnosis was 
restrictive airway disease (intermittent bronchospasm), and 
on examination in December 1994, when the diagnosis was 
restrictive airway disease, resulting in dyspnea and 
shortness of breath. 

On these cited examinations, the examiner did not reach any 
conclusions with regard to the etiology of the respiratory 
disorder, and specifically whether this disorder had its 
origin in service.  In view of the veteran's lengthy service, 
to include service in the Persian Gulf, the Board concludes 
it would be appropriate to remand the case for an examination 
to determine the etiology and approximate date of onset of 
this disability.  

The veteran further contends that an increased rating is 
warranted for disability of both shoulders.  In reviewing 
this issue, the Board notes that service connection has been 
granted for degenerative arthritis of the right shoulder with 
residuals of a rotator cuff tear and degenerative arthritis 
of the left shoulder, with residuals of a biceps tendon 
rupture.  The grants were predicated upon specific injuries 
to each shoulder which occurred in service.  In the most 
recent rating decision, dated in February 1998, the RO 
considered evidence relating to both the knees and the 
shoulders.  However, the Board has reviewed the original 
statement of the case (SOC), dated in June 1995, the hearing 
officer decision of March 1996, leading to an April 1996 
supplemental statement of the case (SSOC), and the most 
recent SSOC.  In each of these documents, the issue was 
limited to consideration of the veteran's shoulder disorder.  
Furthermore, a review of the veteran's own submissions 
reveals that he specifically articulates disagreement only 
with the rating assigned to the shoulder disabilities.  Thus, 
the Board has jurisdiction over two-thirds of the disability 
as it is currently framed by the RO, leading to an untenable 
appellate review situation.

The RO has evaluated the veteran's orthopedic disorder using 
the provisions set forth in Diagnostic Codes 5010 (Traumatic 
Arthritis) and 5257 (Other Impairment of the Knee).  It 
appears, therefore, that the RO is considering both arthritis 
of multiple joints, a systemic disorder, and residuals of an 
injury, which are usually limited to the specific joint, as a 
common entity.  Each of the disabilities arises from separate 
injuries and may not represent systemic arthritis at all.  In 
evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. §§ 4.1, 4.41; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  In choosing the 
most appropriate rating code, the etiology of the disability 
is of utmost importance.  See 38 C.F.R. § 4.27 (1998).  

As this analysis may entail a major change in how the 
disabilities are rated, and the Diagnostic Codes utilized in 
rating the disabilities, the Board concludes that the RO must 
allow the veteran all available due process, to include a 
specific explanation of the rating criteria chosen.  Pernorio 
v. Derwinski, 2 Vet. App. 625 (1992).

Accordingly, the case is remanded to the RO for the following 
actions:

1.  The veteran should be furnished with 
an appropriate specialist examination to 
identify the etiology and approximate 
date of onset of restrictive airway 
disease.  The claims folder must be made 
available to the examiner prior to the 
examination to review the reports of 
treatment and examination, during and 
after service.  All tests and studies 
deemed helpful by the examiner should be 
conducted in conjunction with the 
examination.  The examiner should be 
asked to provide an opinion as whether it 
is more likely than not the veteran's 
respiratory disorder had its origin in 
service.  Specific comment upon any 
relationship between restrictive airway 
disease and the veteran's history of hay 
fever is requested as well.  All 
conclusions reached should be supported 
by reference to specific findings and 
fully explained.  

2.  The RO should then again consider the 
issues of entitlement to service 
connection for restrictive airway disease 
and entitlement to an increased rating 
for degenerative arthritis of the right 
shoulder with residuals of a rotator cuff 
tear and degenerative arthritis of the 
left shoulder, with residuals of a biceps 
tendon rupture.  The RO should also 
assign separate ratings for the right 
knee disability and the shoulder 
disability, based upon the original 
history of each injury, and providing an 
explanation for the choice in rating 
criteria and Diagnostic Codes.  If deemed 
necessary for accurate and thorough 
understanding of the nature of the 
shoulder disabilities, as well as the 
extent of current impairment, another VA 
orthopedic examination, along with all 
appropriate tests and studies, should be 
scheduled.  

When the requested development is completed, if the benefits 
sought on appeal are not granted, the veteran and his 
representative should be provided with an appropriate 
supplemental statement of the case.  They should also be 
given a reasonable period to respond.  The case should then 
be returned to the Board for further appellate consideration.

While this case is in remand status, the veteran is free to 
submit additional evidence and argument on the questions at 
issue.  See Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).

The purposes of this remand are to obtain additional 
information and to assist the veteran in the development of 
the claim.  No inference should be drawn regarding the merits 
of the claim, and no action is required of the veteran until 
he is so notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	Heather J. Harter
	Acting Member, Board of Veterans' Appeals


NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, Pub. 
L. No. 100-687, § 402 (1988).  The date that appears on the 
face of this decision constitutes the date of mailing and the 
copy of this decision that you have received is your notice 
of the action taken on your appeal by the Board of Veterans' 
Appeals.  Appellate rights do not attach to those issues 
addressed in the remand portion of the Board's decision, 
because a remand is in the nature of a preliminary order and 
does not constitute a decision of the Board on the merits of 
your appeal.  38 C.F.R. § 20.1100(b) (1998).



 

